Citation Nr: 1105276	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  00-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 21, 2001 
for the grant of a total rating based on unemployability due to 
service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from December 1972 to December 
1977.

This matter came before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

In August 2000 the RO denied a TDIU and an evaluation in excess 
of 50 percent for posttraumatic stress disorder (PTSD).  In June 
2001 the Board denied the Veteran's claims.  He appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In October 
2001 the Court vacated the Board's decision and remanded the 
appeal.  Thereafter, the Board remanded the appeal for additional 
development.  In a May 2004 rating decision and supplemental 
statement of the case the RO assigned a 70 percent evaluation to 
the Veteran's PTSD from March 2, 2004 and granted a TDIU 
effective the same date.  The Board again remanded in October 
2004 for additional development.  In October 2007, the Board 
denied an evaluation in excess of 50 percent for PTSD from July 
2000 to September 2001,  and granted a 70 percent evaluation from 
September 2001.  It also determined that an evaluation in excess 
of 70 percent was not warranted subsequent to September 2007.  
The issue of entitlement to an effective date earlier than March 
5, 2004 for the grant of a TDIU was remanded for further AOJ 
action.  In a June 2010 rating decision, the Appeals Management 
Center (AMC) assigned an effective date of September 12, 2001 to 
the award of a 70 percent evaluation for PTSD and to the award of 
a TDIU.  The issue of entitlement to a TDIU prior to September 
12, 2001 has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Prior to September 21, 2001 the Veteran was in receipt of 
service connection for PTSD, evaluated as 50 percent disabling; 
and for a fractured right fifth finger, evaluated as 
noncompensably disabling; his combined evaluation for 
compensation was 50 percent.

2.  Total disability based upon individual unemployability due to 
service-connected disability was not shown prior to September 21, 
2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 21, 2001 
for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any.  See 38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 
3.159 (2010); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Concerning the issue of an earlier effective date for the 
assignment of a TDIU, the issue is a "downstream" issue, as the 
initial claim for a TDIU was granted in the May 2004 rating 
decision appealed, and the current appeal arises from the 
Veteran's disagreement with the effective date originally 
assigned.

In cases where service connection or an increased evaluation has 
been granted and the evaluation and effective date have been 
assigned, the underlying claim has been more than substantiated-
it has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is intended 
to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, as the Veteran's claim for an earlier 
effective date was appealed directly from the increased 
evaluation assigned, no further action under section 5103(a) is 
required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Analysis

Generally, the effective date of an award of TDIU is the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); 
see also Hurd v. West, 13 Vet. App. 449, 451 (2000) (noting that 
the effective date rules for an increased compensation claim 
apply for a TDIU claim).  A claim is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a).

VA must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record 
will be accepted as the date of receipt of a claim when such 
record relates to examination or treatment of a disability for 
which service-connection has previously been established or when 
a claim specifying the benefit sought is received within one year 
from the date of such record.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence 
demonstrates a factually ascertainable increase in disability 
within the one-year period preceding the date of receipt of the 
claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  Under these circumstances, the effective 
date of the award is the earliest date at which it was 
ascertainable that an increase occurred.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The question of when an increase in 
disability is factually ascertainable is based on the evidence in 
the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 
129, 135 (1992).

VA will grant TDIU when the evidence shows that the Veteran is 
precluded, by reason of his service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only 
when it is established that the service-connected disabilities 
are so severe, standing alone, as to prevent the retaining of 
gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is 
not whether the Veteran is unemployed or has difficulty obtaining 
employment, but whether the Veteran can perform the physical and 
mental acts required by employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

TDIU may be assigned where the schedular rating is less than 
total, where, if there is only one disability, the disability is 
rated at 60 percent or more, or where, if there are two or more 
disabilities, at least one disability is rated 40 percent or more 
and there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including 
employment and educational history.  38 C.F.R. § 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).

In the instant case, the Veteran's claim of entitlement to a TDIU 
was received in July 2000.  This claim was denied in August 2000, 
and the Veteran appealed.  During the course of the appeal, a 
TDIU was awarded in a May 2004 rating decision with an effective 
date of March 2, 2004, and the Veteran disagreed with the 
effective date assigned.  

The Board's October 2007 decision assigned an effective date of 
September 21, 2001 for the grant of a 70 percent evaluation for 
PTSD, based on a September 2001 record showing that the Veteran 
had attempted suicide.  It also found that there was no evidence 
prior to September 2001 that supported a 70 percent evaluation.  
In a June 2010 rating decision, the RO assigned an effective date 
of September 21, 2001 for the grant of a 70 percent evaluation 
for PTSD and also assigned the same date to the grant of a TDIU.  

The Veteran continues to assert that an effective date earlier 
than September 21, 2001 is warranted for the grant of a TDIU.  In 
that regard, he argues through his representative that he was 
essentially unemployable from 1994 due to his PTSD and to self 
medication.  

With respect to these arguments, the Board observes that the 
record fails to demonstrate that the Veteran was unemployable 
solely due to his PTSD prior to September 2001.  The evidence 
dated prior to September 2001includes a June 1996 VA examination 
report.  The examining psychiatrist noted that the Veteran was 
rated at 50 percent for his PTSD.  His history was reviewed.  The 
examiner noted that the Veteran had a tenth grade education and a 
GED, and that he had worked in dental supply for nine and a half 
years, construction on and off for two years, mechanical work off 
and on, and that he had been working for two weeks in siding.  
She also noted that the Veteran was on a five-year probation for 
possession of cocaine.  Subjectively, the Veteran reported that 
he slept eight hours per night and had no dreams.  Objectively, 
the Veteran was very pleasant and cooperative, with goal directed 
speech.  He was alert and oriented and his memory was intact.  
Attention and concentration were good.  He was neither suicidal 
nor homicidal.  Based on a review of the claims file and 
examination the examiner stated that she did not see an increase 
in PTSD symptoms since the previous rating examination.  The 
assessment included alcohol dependence, marijuana abuse, and 
PTSD.  The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55-60.

The evidence dated prior to September 2001 also includes an 
August 2000 VA examination report.  The examiner reviewed the 
Veteran's history, to include the Veteran's report that he had 
completed probation for a drug related offense.  The Veteran 
related that it had been about two years since he used any drugs 
of alcohol; on closer questioning, he admitted to drinking beer 
every now and then.  The Veteran was noted to have worked full 
time 11 years of the 22 years since service.  He stated that 
since 1978 he had held three jobs for some length of time.  He 
indicated that he restored cars and sometimes sold them.  He 
stated that he had most recently held a full time job in 1991, 
when he worked for a cable company, and that the job lasted about 
two years.  On mental status examination, the Veteran was 
oriented with no evidence of a thought disorder.  He was not 
suicidal or homicidal.  Reality testing was good as was the 
Veteran's memory.  Concentration and attention span were intact.  
Insight, judgment and reasoning were poor to fair.  The examiner 
concluded that the Veteran was competent to manage his funds.  
PTSD was assessed, in addition to depression secondary to life 
circumstances and history of polysubstance abuse disorder, and 
the examiner assigned a Global Assessment of Functioning (GAF) 
score of 60.  No opinion was documented regarding the Veteran's 
employability.

The Veteran was seen on an outpatient basis in July 2001.  He 
related that he had not been seen at that particular VA facility 
since 1997.  On intake examination in August 2001 the Veteran's 
GAF score was 53.  In September 2001 the Veteran's wife called to 
report that he had attempted suicide by overdose.

Based on a complete review of the record, the Board finds that an 
effective date earlier than September 21, 2001 for the award of a 
TDIU is not warranted.  As discussed above, the record does not 
support a finding that the Veteran was precluded from obtaining 
or maintaining gainful employment solely due to his service-
connected disabilities.  As noted, during the period prior to 
September 2001, the Veteran's combined evaluation for 
compensation was 50 percent, which does not meet the standards 
for consideration of a TDIU on a schedular basis.  

When the percentage standards set forth in 38 C.F.R. § 4.16(a) 
are not met, which is the case for the period prior to September 
21, 2001, the Board may consider whether TDIU can be established 
on an extraschedular basis.  To accord justice to the exceptional 
case where schedular evaluations are inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  

With respect to the evaluation of the Veteran's PTSD for the 
period in question, the Board notes that under the rating 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-type 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  A 70 
percent evaluation is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 (2010).

Moreover, it is important to note that the GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).  A score of 51-60 is assigned where there are 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflict 
with peers or co-workers).  Id.  

Although it appears that the Veteran has not been consistently 
gainfully employed in the years following service, his case does 
not present such an exceptional or unusual disability picture 
with such related factors as frequent periods of hospitalization 
or marked interference with employment as to render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  During the period prior to September 2001, the 
Veteran was not hospitalized for treatment of his PTSD, and he 
was not found to be incapable of performing the physical and 
mental acts required for substantially gainful employment as the 
result of his PTSD.  The evidence for the period in question 
demonstrates that the Veteran's PTSD symptoms were no more than 
moderate, as reflected by GAF scores assigned by qualified 
examiners and providers, and that the symptoms were adequately 
contemplated by the assigned 50 percent evaluation.  The sole 
fact that the Veteran was unemployed or having difficulty in 
obtaining employment is not enough because the evaluation of his 
PTSD is, in itself, recognition that the service-connected 
disability makes it difficult to obtain and keep employment.  The 
question is not whether the Veteran is actually employed.  The 
question is whether he is capable of performing the physical and 
mental acts required by employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1991).

As noted in its October 2007 decision, the Board reiterates that 
governing law precludes the payment of VA compensation for 
disability which is the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  As such, any 
unemployability based on his substance use may not serve as the 
basis for the award of a TDIU.  

In summary, the record does not contain evidence for the 
pertinent period which would have justified a finding that the 
Veteran was incapable of physically performing employment.  In 
other words, the Veteran has presented no evidence to set his 
circumstances apart from that of other Veterans with the same 50 
percent combined rating.  38 C.F.R. § 3.341(a); Van Hoose, 4 Vet. 
App. at 363.

Because the Veteran's service-connected disability has not 
precluded substantially gainful employment, referral for 
consideration of TDIU on an extraschedular basis is not 
warranted.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date prior to September 21, 2001 for 
the grant of a TDIU is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


